OPINION — AG — ** EASEMENT — SCHOOLS — UTILITIES ** OPINION DEALS WITH WHETHER THE BOARD OF REGENTS FOR THE OKLAHOMA A M COLLEGES MAY GRANT AN EASEMENT ON PROPERTY OF CONNORS STATE AGRICULTURE COLLEGE, TO THE OGE COMPANY ? — IN ADDITION TO THE $1.00 STIPULATED IN THE EASEMENT THE OGE COMPANY IS TO PAY THE COLLEGE $40.00. — THE A.G. IS OF THE OPINION THE BOARD OF REGENTS FOR THE A  M COLLEGES 'MAY' GRANT AN EASEMENT IF THE GRANTING PARTY OF SUCH EASEMENT WILL BE IN THE INTEREST OF SUCH INSTITUTION, AND WILL TEND TO MAKE SUCH INSTITUTION MORE EFFECTIVE FOR THE PURPOSE FOR WHICH IT WAS CREATED. (UTILITIES, TELEPHONE, GAS, ELECTRIC, RIGHT OF WAY, EMINENT DOMAIN, TITLE, STATE PROPERTY) CITE: 70 O.S. 1310.4 [70-1310.4], OPINION NO. MARCH 7, 1945, OPINION NO. NOVEMBER 15, 1948, OPINION NO. NOVEMBER 11, 1948 (RICHARD M. HUFF)